— Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered June 16, 1982, convicting defendant upon his plea of guilty of the crime of grand larceny in the second degree. 11 For the first time in this action, defendant raises the issue of denial of his right to a speedy trial on this appeal. However, a review of the factual background of this case indicates that the issue has been waived by defendant’s plea of guilty (see People v Adams, 38 NY2d 605, 607). We must, therefore, affirm. U Judgment affirmed. Main, J. P., Casey, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.